Case 1:15-cv-23486-FAM Document 108 Entered on FLSD Docket 11/28/2018 Page 1 of 2



                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 15-23486-CIV-FAM

  JULIO HERNANDEZ HERNANDEZ and all     )
                                        )
  others similarly situated under 29 U.S.C.
                                        )
  216(B),                               )
                                        )
                Plaintiff,              )
        vs.                             )
                                        )
                                        )
  ACOSTA TRACTORS INC,                  )
  FELIX F. ACOSTA,                      )
  ALEX ROS,                             )
                                        )
                                        )
               Defendants.              )
  _____________________________________ )

                                 NOTICE STRIKING [DE107]

        The Plaintiff, by and through the undersigned, hereby notice the Court that the

     undersigned Strikes [DE107].

                                    Respectfully submitted,

                            NATALIE STAROSCHAK, ESQ.
                                   J.H. ZIDELL, P.A.
                             ATTORNEY FOR PLAINTIFF
                                300 71ST STREET, #605
                               MIAMI BEACH, FL 33141
                                   PH: 305-865-6766
                                  FAX: 305-865-7167
                        EMAIL: NSTAR.ZIDELLPA@GMAIL.COM
                                     F.B.N. 116745



                       BY:___/s/___Natalie Staroschak______________
                             NATALIE STAROSCHAK, ESQ.




                                              1 of 2
Case 1:15-cv-23486-FAM Document 108 Entered on FLSD Docket 11/28/2018 Page 2 of 2




                           CERTIFICATE OF SERVICE

   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
     VERIFIED MOTION WAS SENT SUBSEQUENT TO E-FILING ON 11/28/18 TO:

                            ALL CM/ECF RECIPIENTS

                      GUNSTER, YOAKLEY & STEWART, P.A.
                        600 BRICKELL AVENUE, STE. 3500
                                MIAMI, FL 33131

                    BY:___/s/___Natalie Staroschak______________
                          NATALIE STAROSCHAK, ESQ.




                                       2 of 2
